UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Name and address of agents for service) Registrant's telephone number, including area code: (213) 769-8289 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Item 1.Schedule of Investments Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 99.6% CONSUMER DISCRETIONARY– 13.1% 1-800-Flowers.com, Inc. - Class A* $ AH Belo Corp. - Class A Ambassadors Group, Inc.1 American Greetings Corp. - Class A1 Ark Restaurants Corp.1 Ballantyne Strong, Inc.* Barnes & Noble, Inc.*1 Bassett Furniture Industries, Inc. Beasley Broadcasting Group, Inc. - Class A* Beazer Homes USA, Inc.*1 bebe stores, Inc. Big 5 Sporting Goods Corp. Biglari Holdings, Inc.* 30 Black Diamond, Inc.* Bluefly, Inc.*1 Bob Evans Farms, Inc. Body Central Corp.* Bon-Ton Stores, Inc.1 Boyd Gaming Corp.*1 Brown Shoe Co., Inc.1 Build-A-Bear Workshop, Inc.*1 Cache, Inc.* Callaway Golf Co.1 Cambium Learning Group, Inc.* Career Education Corp.* Carriage Services, Inc. Casual Male Retail Group, Inc.* Central European Media Enterprises Ltd. - Class A*1 Century Casinos, Inc.* Christopher & Banks Corp. Churchill Downs, Inc. Citi Trends, Inc.*1 Coldwater Creek, Inc.*1 Columbia Sportswear Co.1 Conn's, Inc.*1 Cooper Tire & Rubber Co. Core-Mark Holding Co., Inc. Corinthian Colleges, Inc.*1 Crown Crafts, Inc. CSS Industries, Inc. Culp, Inc. Cumulus Media, Inc. - Class A*1 Delta Apparel, Inc.* Digital Generation, Inc.*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Dixie Group, Inc.* $ Dover Downs Gaming & Entertainment, Inc. Dover Motorsports, Inc.* DreamWorks Animation SKG, Inc. - Class A*1 Education Management Corp.*1 Emerson Radio Corp.* Entercom Communications Corp. - Class A*1 Escalade, Inc. EW Scripps Co. - Class A* Exide Technologies* Federal-Mogul Corp.*1 Fisher Communications, Inc.* Flexsteel Industries, Inc. Fred's, Inc. - Class A1 Frisch's Restaurants, Inc. Fuel Systems Solutions, Inc.*1 Full House Resorts, Inc.* Furniture Brands International, Inc.* G-III Apparel Group Ltd.* Gaiam, Inc. - Class A* Gaming Partners International Corp. Gaylord Entertainment Co.*1 Global Sources Ltd.*1 Gray Television, Inc.* Group 1 Automotive, Inc.1 Harte-Hanks, Inc.1 Haverty Furniture Cos., Inc. Helen of Troy Ltd.* hhgregg, Inc.*1 Hooker Furniture Corp. Iconix Brand Group, Inc.*1 International Speedway Corp. - Class A Isle of Capri Casinos, Inc.* J Alexander's Corp.* JAKKS Pacific, Inc.1 Joe's Jeans, Inc.*1 Johnson Outdoors, Inc. - Class A* Jones Group, Inc. Journal Communications, Inc. - Class A* K-Swiss, Inc. - Class A*1 KB Home1 Kid Brands, Inc.* Kirkland's, Inc.*1 La-Z-Boy, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Lacrosse Footwear, Inc. $ Lakeland Industries, Inc.* Lifetime Brands, Inc. Lincoln Educational Services Corp. Lithia Motors, Inc. - Class A1 Live Nation Entertainment, Inc.* Luby's, Inc.* M/I Homes, Inc.*1 Mac-Gray Corp. Marcus Corp. MarineMax, Inc.*1 Marriott Vacations Worldwide Corp.* Martha Stewart Living Omnimedia - Class A1 McClatchy Co. - Class A*1 Men's Wearhouse, Inc. Meredith Corp.1 Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Motorcar Parts of America, Inc.*1 Movado Group, Inc. Navarre Corp.* New York Times Co. - Class A* Office Depot, Inc.* OfficeMax, Inc.*1 Pacific Sunwear of California, Inc.*1 Pep Boys-Manny Moe & Jack1 Perfumania Holdings, Inc.* Perry Ellis International, Inc.* Pinnacle Entertainment, Inc.* Quiksilver, Inc.* Radio One, Inc. - Class A* Radio One, Inc. - Class D*1 RadioShack Corp.1 Reading International, Inc. - Class A* Red Lion Hotels Corp.* Red Robin Gourmet Burgers, Inc.* Regis Corp.1 Rick's Cabaret International, Inc.* Rocky Brands, Inc.* Ruby Tuesday, Inc.* Saga Communications, Inc. - Class A* 10 Saks, Inc.*1 Salem Communications Corp. - Class A Scholastic Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) School Specialty, Inc.*1 $ Scientific Games Corp. - Class A* Shiloh Industries, Inc. Shoe Carnival, Inc. Skechers U.S.A., Inc. - Class A*1 Skyline Corp. Sonic Automotive, Inc. - Class A1 Spartan Motors, Inc. Speedway Motorsports, Inc. Stage Stores, Inc. Standard Motor Products, Inc. Standard Pacific Corp.*1 Stanley Furniture Co., Inc.* Stein Mart, Inc.* Steinway Musical Instruments, Inc.* Stewart Enterprises, Inc. - Class A Stoneridge, Inc.* Strattec Security Corp. 60 Summer Infant, Inc.* Superior Industries International, Inc. Superior Uniform Group, Inc. Systemax, Inc.* Talbots, Inc.*1 Tandy Leather Factory, Inc. Trans World Entertainment Corp.* Tuesday Morning Corp.* Unifi, Inc.* Universal Electronics, Inc.*1 Valuevision Media, Inc. - Class A*1 VOXX International Corp.* West Marine, Inc.* Wet Seal, Inc. - Class A* Weyco Group, Inc. WMS Industries, Inc.* Zale Corp.* CONSUMER STAPLES– 2.8% Alico, Inc.1 Alliance One International, Inc.* Andersons, Inc.1 Central European Distribution Corp.*1 Central Garden and Pet Co.* Central Garden and Pet Co. - Class A*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER STAPLES (Continued) Chiquita Brands International, Inc.* $ Craft Brew Alliance, Inc.* Diamond Foods, Inc.1 70 Dole Food Co., Inc.*1 Farmer Bros Co.* Fresh Del Monte Produce, Inc. Harbinger Group, Inc.* Ingles Markets, Inc. - Class A Inter Parfums, Inc. John B Sanfilippo & Son, Inc.* MGP Ingredients, Inc.1 Nash Finch Co. Natural Alternatives International, Inc.* Nutraceutical International Corp.* Oil-Dri Corp. of America 90 Omega Protein Corp.* Orchids Paper Products Co.1 Overhill Farms, Inc.* Pantry, Inc.* Primo Water Corp.*1 Seneca Foods Corp. - Class A* Spartan Stores, Inc. Spectrum Brands Holdings, Inc.* Universal Corp. Weis Markets, Inc. Westway Group, Inc.* ENERGY– 7.8% Adams Resources & Energy, Inc. Alon USA Energy, Inc. Amyris, Inc.*1 Arch Coal, Inc.1 Basic Energy Services, Inc.* Bill Barrett Corp.*1 Bolt Technology Corp. Bristow Group, Inc. Cal Dive International, Inc.* Callon Petroleum Co.* Carrizo Oil & Gas, Inc.* Clayton Williams Energy, Inc.* Cloud Peak Energy, Inc.*1 Comstock Resources, Inc.* Crimson Exploration, Inc.*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Dawson Geophysical Co.* $ Delek U.S. Holdings, Inc. DHT Holdings, Inc. Double Eagle Petroleum Co.* Energy Partners Ltd.* Energy Services of America Corp.*1 ENGlobal Corp.* EXCO Resources, Inc.1 Exterran Holdings, Inc.* Forbes Energy Services Ltd.* Forest Oil Corp.* Green Plains Renewable Energy, Inc.*1 Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A* Gulfport Energy Corp.*1 Hallador Energy Co.1 Hercules Offshore, Inc.* James River Coal Co.*1 Key Energy Services, Inc.* Knightsbridge Tankers Ltd.1 L&L Energy, Inc.*1 Matrix Service Co.* Mitcham Industries, Inc.* Natural Gas Services Group, Inc.* Newpark Resources, Inc.* Overseas Shipholding Group, Inc.1 Parker Drilling Co.* Patriot Coal Corp.*1 PDC Energy, Inc.*1 Penn Virginia Corp. PHI, Inc.* Pioneer Drilling Co.* Quicksilver Resources, Inc.*1 Resolute Energy Corp.*1 REX American Resources Corp.* Rex Energy Corp.* SemGroup Corp. - Class A* Ship Finance International Ltd.1 Stone Energy Corp.* Swift Energy Co.* Synergy Resources Corp.*1 TETRA Technologies, Inc.* Union Drilling, Inc.*1 USEC, Inc.*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Vantage Drilling Co.* $ Warren Resources, Inc.* Willbros Group, Inc.* FINANCIALS– 28.5% 1st Source Corp. Access National Corp.1 ACNB Corp. Alliance Financial Corp.1 American Equity Investment Life Holding Co.1 American National Bankshares, Inc. American Safety Insurance Holdings Ltd.* Ameris Bancorp*1 AMERISAFE, Inc.* AmeriServ Financial, Inc.* Ames National Corp.1 Amtrust Financial Services, Inc.1 Argo Group International Holdings Ltd. Arrow Financial Corp.1 Artio Global Investors, Inc.1 Astoria Financial Corp.1 Atlantic American Corp.1 Baldwin & Lyons, Inc. - Class B Bancfirst Corp.1 BancorpSouth, Inc. Bank of Commerce Holdings1 Bank of Kentucky Financial Corp.1 Bank of Marin Bancorp Bar Harbor Bankshares BCB Bancorp, Inc.1 Beacon Federal Bancorp, Inc. Berkshire Bancorp, Inc.*1 BNC Bancorp1 BofI Holding, Inc.*1 Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Brookline Bancorp, Inc. Bryn Mawr Bank Corp. C&F Financial Corp. 50 Calamos Asset Management, Inc. - Class A California First National Bancorp Camden National Corp. Cape Bancorp, Inc.*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Capital City Bank Group, Inc.1 $ Cardinal Financial Corp. Cash America International, Inc. Cathay General Bancorp1 Center Bancorp, Inc. Central Pacific Financial Corp.* Central Valley Community Bancorp*1 Century Bancorp, Inc. - Class A 60 CFS Bancorp, Inc. Chemical Financial Corp. Cheviot Financial Corp.1 Citizens & Northern Corp. Citizens Republic Bancorp, Inc.* City Holding Co.1 CNB Financial Corp.1 CNO Financial Group, Inc.1 CoBiz Financial, Inc. Codorus Valley Bancorp, Inc. Colonial Financial Services, Inc.* 9 Columbia Banking System, Inc. Commercial National Financial Corp. Community Bank System, Inc.1 Community Trust Bancorp, Inc. CompuCredit Holdings Corp.*1 Cowen Group, Inc. - Class A* Crawford & Co. - Class A1 Crawford & Co. - Class B Crescent Financial Bancshares, Inc.* CVB Financial Corp.1 DFC Global Corp.* Dime Community Bancshares, Inc. Donegal Group, Inc. - Class A Doral Financial Corp.* Eagle Bancorp, Inc.* Eastern Insurance Holdings, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc. Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc.1 Enterprise Financial Services Corp. ESB Financial Corp.1 ESSA Bancorp, Inc. Evercore Partners, Inc. - Class A Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Ezcorp, Inc. - Class A* $ Farmers National Banc Corp.1 FBL Financial Group, Inc. - Class A FBR & Co.* Federal Agricultural Mortgage Corp. - Class C1 Fidelity Southern Corp. Financial Institutions, Inc. First Acceptance Corp.* First American Financial Corp. First BanCorp*1 First Bancorp1 First Bancorp, Inc. First Busey Corp. First Citizens Banc Corp. First Citizens BancShares, Inc. - Class A First Commonwealth Financial Corp. First Community Bancshares, Inc. First Defiance Financial Corp. First Financial Bancorp First Financial Corp. First Interstate Bancsystem, Inc. First Marblehead Corp.*1 First Merchants Corp. First of Long Island Corp. Firstbank Corp. Firstcity Financial Corp.* FirstMerit Corp.1 Flushing Financial Corp. FNB Corp.1 Fortegra Financial Corp.* FXCM, Inc. - Class A Gain Capital Holdings, Inc.1 German American Bancorp, Inc.1 GFI Group, Inc. Gleacher & Co., Inc.* Great Southern Bancorp, Inc. Green Bankshares, Inc.* Greenlight Capital Re Ltd. - Class A* Hallmark Financial Services* Hampton Roads Bankshares, Inc.*1 Hanmi Financial Corp.* Hanover Insurance Group, Inc. Harleysville Savings Financial Corp. 60 Heartland Financial USA, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Heritage Commerce Corp.* $ Heritage Financial Corp. 50 Heritage Oaks Bancorp*1 Hingham Institution for Savings Home Bancorp, Inc.*1 Home BancShares, Inc. Homeowners Choice, Inc. HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp 80 Hudson Valley Holding Corp. 60 Independence Holding Co. Independent Bank Corp.1 Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A International Bancshares Corp. Intervest Bancshares Corp. - Class A* INTL. FCStone, Inc.* Investment Technology Group, Inc.* Investors Bancorp, Inc.* Investors Title Co. Janus Capital Group, Inc.1 JMP Group, Inc. Kaiser Federal Financial Group, Inc. Kansas City Life Insurance Co. Kemper Corp. Knight Capital Group, Inc. - Class A* Lakeland Bancorp, Inc. Lakeland Financial Corp. LNB Bancorp, Inc. Macatawa Bank Corp.*1 Maiden Holdings Ltd. MainSource Financial Group, Inc. Manning & Napier, Inc. Meadowbrook Insurance Group, Inc. Mercantile Bank Corp.* Merchants Bancshares, Inc. Meta Financial Group, Inc. Metro Bancorp, Inc.* MetroCorp Bancshares, Inc.* MGIC Investment Corp.*1 MicroFinancial, Inc. Middleburg Financial Corp. MidWestOne Financial Group, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Monarch Financial Holdings, Inc. $ Montpelier Re Holdings Ltd. MutualFirst Financial, Inc. NASB Financial, Inc.* National Bankshares, Inc.1 National Financial Partners Corp.* National Interstate Corp. National Penn Bancshares, Inc.1 National Western Life Insurance Co. - Class A 60 Navigators Group, Inc.* NBT Bancorp, Inc. Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc. New Mountain Finance Corp. NewBridge Bancorp* North Valley Bancorp* Northrim BanCorp, Inc. Northwest Bancshares, Inc. Norwood Financial Corp. 60 Oak Valley Bancorp*1 Ocean Shore Holding Co. OceanFirst Financial Corp. Old Line Bancshares, Inc. Old National Bancorp OneBeacon Insurance Group Ltd. - Class A Oneida Financial Corp.1 Oppenheimer Holdings, Inc. - Class A Oriental Financial Group, Inc. Oritani Financial Corp. Orrstown Financial Services, Inc.1 Pacific Mercantile Bancorp*1 Pacific Premier Bancorp, Inc.* PacWest Bancorp Palmetto Bancshares, Inc.* Park National Corp.1 Peapack Gladstone Financial Corp.1 Penns Woods Bancorp, Inc. Peoples Bancorp, Inc. PHH Corp.*1 Phoenix Cos., Inc.* Pinnacle Financial Partners, Inc.* Piper Jaffray Cos.* Popular, Inc.* Preferred Bank*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Premier Financial Bancorp, Inc.* $ Presidential Life Corp. Primerica, Inc. Provident Financial Holdings, Inc. Provident Financial Services, Inc. Pulaski Financial Corp. QC Holdings, Inc. QCR Holdings, Inc. Radian Group, Inc.1 Renasant Corp. Republic Bancorp, Inc. - Class A1 Republic First Bancorp, Inc.* Resource America, Inc. - Class A Riverview Bancorp, Inc.* RLI Corp.1 S&T Bancorp, Inc.1 Safeguard Scientifics, Inc.*1 Safety Insurance Group, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corp. SeaBright Holdings, Inc.1 Seacoast Banking Corp. of Florida* Selective Insurance Group, Inc. Shore Bancshares, Inc. Sierra Bancorp Simmons First National Corp. - Class A Southern National Bancorp of Virginia, Inc. Southside Bancshares, Inc.1 Southwest Bancorp, Inc.* StanCorp Financial Group, Inc.1 State Auto Financial Corp. State Bank Financial Corp.*1 StellarOne Corp. Sterling Bancorp Stewart Information Services Corp.1 Stifel Financial Corp.* Stratus Properties, Inc.* 20 Suffolk Bancorp* SWS Group, Inc.* SY Bancorp, Inc. Symetra Financial Corp. Synovus Financial Corp.1 Taylor Capital Group, Inc.*1 TCF Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Teche Holding Co. 33 $ Territorial Bancorp, Inc. Tompkins Financial Corp.1 Tower Financial Corp.* Tower Group, Inc.1 TowneBank1 Trico Bancshares TrustCo Bank Corp. NY Trustmark Corp. Umpqua Holdings Corp. Union First Market Bankshares Corp. United Bancorp, Inc. United Bankshares, Inc.1 United Community Banks, Inc.*1 United Community Financial Corp.* United Financial Bancorp, Inc. United Fire Group, Inc. Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania ViewPoint Financial Group, Inc. Virginia Commerce Bancorp, Inc.* VIST Financial Corp. Walker & Dunlop, Inc.* Walter Investment Management Corp. Washington Banking Co.1 Washington Federal, Inc. Washington Trust Bancorp, Inc. Waterstone Financial, Inc.*1 WesBanco, Inc. West Bancorporation, Inc. West Coast Bancorp* White River Capital, Inc. Wilshire Bancorp, Inc.* Wintrust Financial Corp.1 WSFS Financial Corp. Yadkin Valley Financial Corp.* HEALTH CARE– 4.2% Addus HomeCare Corp.* Affymetrix, Inc.*1 Albany Molecular Research, Inc.* Alere, Inc.* Almost Family, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Alphatec Holdings, Inc.* $ Amedisys, Inc.*1 AMN Healthcare Services, Inc.* Amsurg Corp.* AngioDynamics, Inc.* Assisted Living Concepts, Inc. - Class A BioClinica, Inc.* Capital Senior Living Corp.* CardioNet, Inc.*1 Chindex International, Inc.* Codexis, Inc.*1 Community Health Systems, Inc.* CONMED Corp. Cross Country Healthcare, Inc.* CryoLife, Inc.* Emergent Biosolutions, Inc.* Enzo Biochem, Inc.* Exactech, Inc.* ExamWorks Group, Inc.* Five Star Quality Care, Inc.* Gentiva Health Services, Inc.* Greatbatch, Inc.* Harvard Bioscience, Inc.* Healthways, Inc.*1 Heska Corp. Integramed America, Inc.*1 Invacare Corp. Kindred Healthcare, Inc.* Lannett Co., Inc.* LHC Group, Inc.* Magellan Health Services, Inc.* MedAssets, Inc.* Medical Action Industries, Inc.* Merit Medical Systems, Inc.* Molina Healthcare, Inc.* National Healthcare Corp. Natus Medical, Inc.* PharMerica Corp.* Providence Service Corp.* RTI Biologics, Inc.* Select Medical Holdings Corp.* Solta Medical, Inc.* Sun Healthcare Group, Inc.* Symmetry Medical, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Theragenics Corp.* $ Triple-S Management Corp. - Class B* Universal American Corp.* INDUSTRIALS– 18.2% A123 Systems, Inc.*1 AAR Corp. ABM Industries, Inc. Accuride Corp.*1 Aceto Corp. Aegion Corp.* Air Transport Services Group, Inc.* Aircastle Ltd.1 Alamo Group, Inc. Albany International Corp. - Class A Alliant Techsystems, Inc. Allied Motion Technologies, Inc. American Railcar Industries, Inc.* American Woodmark Corp.* Ampco-Pittsburgh Corp. AMREP Corp.* API Technologies Corp.*1 Apogee Enterprises, Inc.1 Arkansas Best Corp. Asset Acceptance Capital Corp.*1 Asta Funding, Inc. Astec Industries, Inc.* AT Cross Co. - Class A* Atlas Air Worldwide Holdings, Inc.* Brady Corp. - Class A1 Briggs & Stratton Corp.1 CAI International, Inc.* Cascade Corp. CBIZ, Inc.*1 CDI Corp. Ceradyne, Inc. CIRCOR International, Inc. Columbus McKinnon Corp.* Comfort Systems USA, Inc. Consolidated Graphics, Inc.* Courier Corp. Covenant Transportation Group, Inc. - Class A* CPI Aerostructures, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) CRA International, Inc.* $ Curtiss-Wright Corp.1 Dolan Co.* Ducommun, Inc.* Dycom Industries, Inc.* Dynamic Materials Corp. Eagle Bulk Shipping, Inc.* Eastern Co. Ecology and Environment, Inc. - Class A1 EMCOR Group, Inc.1 Encore Capital Group, Inc.* Encore Wire Corp. EnergySolutions, Inc.*1 EnerNOC, Inc.*1 EnerSys* Ennis, Inc. EnPro Industries, Inc.* ESCO Technologies, Inc. Essex Rental Corp.*1 Flow International Corp.* FreightCar America, Inc. FTI Consulting, Inc.*1 Fuel Tech, Inc.*1 Furmanite Corp.* G&K Services, Inc. - Class A Genco Shipping & Trading Ltd.*1 Gencor Industries, Inc.* General Cable Corp.* General Finance Corp.*1 Geo Group, Inc.* GeoEye, Inc.* Gibraltar Industries, Inc.* Global Power Equipment Group, Inc.1 GrafTech International Ltd.* Granite Construction, Inc.1 Great Lakes Dredge & Dock Corp. Greenbrier Cos., Inc.* Griffon Corp. Hardinge, Inc. Harsco Corp. Hawaiian Holdings, Inc.* Heidrick & Struggles International, Inc. Hill International, Inc.* Hudson Global, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Hurco Cos., Inc.* $ ICF International, Inc.* Insteel Industries, Inc. Interline Brands, Inc.* International Shipholding Corp. JetBlue Airways Corp.*1 Kadant, Inc.* Kelly Services, Inc. - Class A Key Technology, Inc.* 80 KEYW Holding Corp.*1 Kimball International, Inc. - Class B Korn/Ferry International* Kratos Defense & Security Solutions, Inc.*1 Lawson Products, Inc. Layne Christensen Co.* LB Foster Co. - Class A Lime Energy Co.* LMI Aerospace, Inc.* LS Starrett Co. - Class A LSI Industries, Inc.1 Lydall, Inc.* Marten Transport Ltd. MasTec, Inc.*1 Met-Pro Corp. Metalico, Inc.* Mfri, Inc.* Michael Baker Corp.* Miller Industries, Inc. Mobile Mini, Inc.* Moog, Inc. - Class A* Multi-Color Corp. MYR Group, Inc.* NACCO Industries, Inc. - Class A National Presto Industries, Inc.1 National Technical Systems, Inc.* Navigant Consulting, Inc.* NL Industries, Inc. NN, Inc.* Northwest Pipe Co.* Orbital Sciences Corp.* Orion Marine Group, Inc.* Pacer International, Inc.* PAM Transportation Services, Inc. Pendrell Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Perma-Fix Environmental Services* $ Pike Electric Corp.* PMFG, Inc.*1 Powell Industries, Inc.* PowerSecure International, Inc.* Preformed Line Products Co. Quad/Graphics, Inc.1 Quanex Building Products Corp.1 RailAmerica, Inc.* RCM Technologies, Inc.* Republic Airways Holdings, Inc.* Resources Connection, Inc. Roadrunner Transportation Systems, Inc.* Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* Saia, Inc.* Schawk, Inc. SeaCube Container Leasing Ltd. SkyWest, Inc. SL Industries, Inc.* 70 Sparton Corp.* Steelcase, Inc. - Class A1 Sterling Construction Co., Inc.* Supreme Industries, Inc. - Class A*1 Sykes Enterprises, Inc.* Sypris Solutions, Inc. Tecumseh Products Co. - Class A* Tecumseh Products Co. - Class B* Tetra Tech, Inc.* Titan Machinery, Inc.* TMS International Corp. - Class A* Tutor Perini Corp.* Twin Disc, Inc.1 Ultralife Corp.* Ultrapetrol Bahamas Ltd.*1 UniFirst Corp. United Stationers, Inc. UniTek Global Services, Inc.* Universal Forest Products, Inc. Universal Truckload Services, Inc. USA Truck, Inc.* UTi Worldwide, Inc. Viad Corp. Vicor Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) VSE Corp. 90 $ Watts Water Technologies, Inc. - Class A Wesco Aircraft Holdings, Inc.* Willis Lease Finance Corp.* XPO Logistics, Inc.* INFORMATION TECHNOLOGY– 16.8% Acxiom Corp.* Advanced Energy Industries, Inc.* Aeroflex Holding Corp.* Agilysys, Inc.* Alliance Fiber Optic Products, Inc.* Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.*1 Amtech Systems, Inc.* ANADIGICS, Inc.* Arris Group, Inc.*1 Aviat Networks, Inc.* Avid Technology, Inc.* Axcelis Technologies, Inc.* AXT, Inc.* Bel Fuse, Inc. - Class B Benchmark Electronics, Inc.* Black Box Corp. Blucora, Inc.* Brightpoint, Inc.* Brooks Automation, Inc. CACI International, Inc. - Class A*1 Calix, Inc.* Cascade Microtech, Inc.* Checkpoint Systems, Inc.* CIBER, Inc.* Coherent, Inc.* Cohu, Inc. Communications Systems, Inc. Comtech Telecommunications Corp. Convergys Corp. CoreLogic, Inc.* CTS Corp. CyberOptics Corp.* Daktronics, Inc. Digi International, Inc.* Digital River, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Diodes, Inc.* $ Dot Hill Systems Corp.* DSP Group, Inc.* Dynamics Research Corp.* EarthLink, Inc. Echelon Corp.*1 Electro Rent Corp. Electro Scientific Industries, Inc. Electronics for Imaging, Inc.* Emcore Corp.*1 Emulex Corp.* Entegris, Inc.* Entropic Communications, Inc.*1 EPIQ Systems, Inc. ePlus, Inc.* Fabrinet* Fairchild Semiconductor International, Inc.*1 Finisar Corp.* First Solar, Inc.*1 Frequency Electronics, Inc.* FSI International, Inc.*1 Globecomm Systems, Inc.* GSE Systems, Inc.* GSI Technology, Inc.*1 GT Advanced Technologies, Inc.*1 Harmonic, Inc.* Hutchinson Technology, Inc.*1 ID Systems, Inc.*1 Identive Group, Inc.*1 IEC Electronics Corp.* Imation Corp.* Insight Enterprises, Inc.* Integrated Device Technology, Inc.* Integrated Silicon Solution, Inc.* Intermec, Inc.* International Rectifier Corp.* Intersil Corp., Class A IntraLinks Holdings, Inc.* Iteris, Inc.* Itron, Inc.* IXYS Corp.* JDA Software Group, Inc.* Kemet Corp.* Key Tronic Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Keynote Systems, Inc. $ KVH Industries, Inc.* Lattice Semiconductor Corp.* Local.com Corp.*1 LoJack Corp.* Mantech International Corp. - Class A Marchex, Inc. - Class B1 Mattson Technology, Inc.* Maxwell Technologies, Inc.* MEMC Electronic Materials, Inc.*1 MEMSIC, Inc.*1 Mercury Computer Systems, Inc.* Meru Networks, Inc.*1 Methode Electronics, Inc. Mindspeed Technologies, Inc.*1 MKS Instruments, Inc. ModusLink Global Solutions, Inc.* Monster Worldwide, Inc.*1 MoSys, Inc.*1 Motricity, Inc.*1 Multi-Fineline Electronix, Inc.* Nanometrics, Inc.* NAPCO Security Technologies, Inc.*1 NCI, Inc. - Class A*1 NeoPhotonics Corp.* Network Engines, Inc.* Newport Corp.* Newtek Business Services, Inc.*1 Novatel Wireless, Inc.* Oclaro, Inc.*1 OCZ Technology Group, Inc.*1 Official Payments Holdings, Inc.* OmniVision Technologies, Inc.* Online Resources Corp.* Oplink Communications, Inc.* Opnext, Inc.*1 PAR Technology Corp.* Park Electrochemical Corp. PC Connection, Inc. PC Mall, Inc.* Perceptron, Inc.* Perficient, Inc.* Photronics, Inc.* Plexus Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) PMC - Sierra, Inc.* $ Power-One, Inc.*1 QuinStreet, Inc.*1 Radisys Corp.* RealNetworks, Inc. Reis, Inc.* RF Micro Devices, Inc.* Richardson Electronics Ltd. Rimage Corp.1 Rofin-Sinar Technologies, Inc.* Rosetta Stone, Inc.*1 Rubicon Technology, Inc.*1 Rudolph Technologies, Inc.* Sanmina-SCI Corp.* Sapiens International Corp. NV* ScanSource, Inc.* Seachange International, Inc.* ShoreTel, Inc.* Sigma Designs, Inc.* Silicon Graphics International Corp.*1 Smith Micro Software, Inc.* Soundbite Communications, Inc.*1 Spansion, Inc. - Class A* StarTek, Inc.* STEC, Inc.*1 STR Holdings, Inc.*1 SunPower Corp.*1 Symmetricom, Inc.* SYNNEX Corp.* Take-Two Interactive Software, Inc.* TeleCommunication Systems, Inc. - Class A* TeleNav, Inc.* Tellabs, Inc. TheStreet, Inc. TriQuint Semiconductor, Inc.* TTM Technologies, Inc.* Ultra Clean Holdings* United Online, Inc. Veeco Instruments, Inc.*1 Viasystems Group, Inc.* Virtusa Corp.* Vishay Intertechnology, Inc.*1 Vishay Precision Group, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Westell Technologies, Inc. - Class A* $ MATERIALS– 6.9% A Schulman, Inc. AK Steel Holding Corp. AM Castle & Co.*1 American Pacific Corp.* Boise, Inc. Century Aluminum Co.* Chase Corp. Chemtura Corp.* Clearwater Paper Corp.* Coeur d'Alene Mines Corp.* Commercial Metals Co. Core Molding Technologies, Inc.* Ferro Corp.* Friedman Industries, Inc. FutureFuel Corp.1 Georgia Gulf Corp. Hecla Mining Co.1 Horsehead Holding Corp.* Intrepid Potash, Inc.* Kaiser Aluminum Corp. KapStone Paper and Packaging Corp.* Kraton Performance Polymers, Inc.* Landec Corp.* Louisiana-Pacific Corp.*1 Material Sciences Corp.* Materion Corp. Minerals Technologies, Inc. Northern Technologies International Corp.* 10 Olin Corp.1 Olympic Steel, Inc. OM Group, Inc.* Penford Corp.* PH Glatfelter Co. RTI International Metals, Inc.*1 Schnitzer Steel Industries, Inc. - Class A Sensient Technologies Corp. Spartech Corp.* Stillwater Mining Co.*1 Synalloy Corp. Texas Industries, Inc.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Tredegar Corp. $ U.S. Concrete, Inc.* UFP Technologies, Inc.* Universal Stainless & Alloy* Worthington Industries, Inc. Zoltek Cos., Inc.*1 TELECOMMUNICATION SERVICES– 1.3% Atlantic Tele-Network, Inc. Cbeyond, Inc.* Clearwire Corp. - Class A*1 Hawaiian Telcom Holdco, Inc.*1 Iridium Communications, Inc.*1 Leap Wireless International, Inc.* Multiband Corp.* Neutral Tandem, Inc.* Premiere Global Services, Inc.* Shenandoah Telecommunications Co. SureWest Communications 40 USA Mobility, Inc. Vonage Holdings Corp.* TOTAL COMMON STOCKS (Cost $30,046,652) PREFERRED STOCKS– 0.0% ENERGY– 0.0% DHT Holdings, Inc.2 7 0 TOTAL PREFERRED STOCKS (Cost $980) 0 RIGHTS– 0.0% FINANCIALS– 0.0% Hampton Roads Bankshares, Inc.*2 TOTAL RIGHTS (Cost $0) SHORT-TERM INVESTMENTS– 2.2% Federated Treasury Obligations Fund, 0.01%3 SHORT-TERM INVESTMENTS (Cost $663,770) TOTAL INVESTMENTS – 101.8% (Cost $30,711,402) Liabilities less other assets – (1.8)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 All or a portion of shares are on loan. 2 The security is valued as its fair value as determined in good faith by Vericimetry Advisors LLC, investment adviser to the Fund, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 3 Variable rate security; the rate shown represents the rate at June 30, 2012. See accompanying Notes to Schedule of Investments. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) 1. Organization Vericimetry Funds, a Delaware Statutory Trust (the “Trust”), is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Trust consists of the Vericimetry U.S. Small Cap Value Fund (the “Fund”). The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced operations on December 27, 2011. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates. (a) Investment Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market are valued at the Nasdaq Official Closing Price (“NOCP”). If there is no last reported sale or NOCP, the value of such securities will be at the mean between the most recent quoted bid and ask prices. Short-term investments are stated at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. In addition, the Fund has adopted Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category as of June 30, 2012: Level 1 Level 2* Level 3* Total Investments in Securities Common Stocks1 $ $
